DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4, 6-7, 11, 13-14, 18, 20 are pending.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/21 has been entered.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-4, 6-7, 11, 13-14, 18, 20  is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
If this application currently names joint inventors: in considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1, 2, 6-7, 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshida (JP 11-179836, provided by applicant, see translation) in view of Okawara et al. (U.S. 2009/0214854) in view of Uchida et al. (U.S. 2004/0241484) in view of Harada (JP 2004-351369, see machine translation) in view of Uchida (JP 2005-139436, see machine translation).
 Regarding claims 1 and 20, Yoshida teaches a multilayer film ([0059]) that includes a coating layer of an oxazoline copolymer, an acrylic resin (including more than 40wt% of alkyl methacrylate as claimed, [0027], e.g., methyl (meth)acrylate as claimed, [0028]), and a urethane resin (e.g., from dimethylolpropionic acid and hexamethylene diisocyanate, a non-cyclic compound as claimed, [0015], [0039]-[0041]) and has a thickness of 10 nm -5 microns ([0057]) which substantially overlaps the claimed range (of claim 20). The oxazoline copolymer is formed from an unsaturated group containing oxazoline compound (e.g., isopropenyl-oxazoline as claimed) and a mixture of other unsaturated polymerizable compounds (e.g., including methyl methacrylate) ([0019]-[0022]). Yoshida teaches oxazoline copolymer at 10-80%, acrylate at 10-80%, and urethane at 10-70% ([0015]), which overlaps the claimed amounts. Yoshida teaches that the acrylate and urethane resins should have carboxylic groups and that carboxylic groups improve compatibility in the aqueous coating composition ([0025]-[0026], [0037]).
Yoshida also teaches that the substrate is polyester and has a thickness of 2-500 microns ([0055], [0057]). The coating formed on the substrate is crosslinked as claimed ([0055], the heat treatment of the reactive compounds discussed above and below, which have the same reactive groups as in the present application, will inherently produce crosslinking).
Yoshida does not disclose the ethylene glycol monomer in the oxazoline resin ingredient as claimed.  However, Okawara is also directed to aqueous compositions used for barrier laminates comprising acid functional acrylate polymers and oxazoline copolymers (as crosslinking agents) with the same oxazoline monomer as in Yoshida and a combination of methyl methacrylate and methoxypolyethylene glycol (meth)acrylate monomers (like the acrylate co-monomers generally called for in Yoshida) and with the methoxypolyethylene glycol (meth)acrylate being a hydrophilic monomer that improves aqueous compatibility of the oxazoline resin (recall that Yoshida calls for an aqueous oxazoline resin) (see abstract, [0066]-[0078]).  Thus, it would have been obvious to have added the methoxypolyethylene glycol (meth)acrylate co-monomer from Okawara in addition to the oxazoline and methyl methacrylate co-monomers already generally called for in Yoshida because Okawara teaches that such a comonomer improves the aqueousness of the oxazoline resin (as desired by Yoshida) and also because such a comonomer is known in Okawara as a suitable comonomer for oxazoline-acrylate copolymers that crosslink with acrylic acid copolymers (i.e., the same functionality desired in Yoshida).
In addition and as an alternative to the teachings of Okawara, Uchida is also directed to a composition that provides water resistance (like in Yoshida) and that includes an acid functional acrylic resin and an oxazoline copolymer as crosslinker (as in Yoshida) and exemplifies that the copolymer is formed from 126 g of methyl methacrylate, 84 g of methoxypolyethylene glycol 
Yoshida teaches that the acrylate and urethane resins should have carboxylic groups and that carboxylic groups improve compatibility in the aqueous coating composition ([0025]-[0026], [0037]). Yoshida does not teach the acid values of these resins. 
However, Harada is also directed to a multilayer article that includes a coating comprising an aqueous acrylate resin (as in Yoshida) and (like Yoshida) teaches that carboxylic groups in the acrylate resin improve water compatibility (i.e., storage stability) of the aqueous acrylic resin as well as provides improved mechanical and freeze stability and suggests an acid value range of 2-60 which overlaps the claimed range (see abstract, first paragraph of page 4, and first paragraph of page 7).  Thus, it would have been obvious to have used the acid value of Harada for the aqueous acrylic resin in Yoshida because Harada teaches that it provides improved compatibility/stability (as sought by Yoshida) and also because Harada teaches that it provides improved mechanical and freeze stability.
Uchida is also directed to a multilayer article that includes a coating comprising an aqueous urethane resin (as in Yoshida) and (like Yoshida) teaches that carboxylic groups in the urethane resin improve water compatibility (i.e., solubility and dispersability) of the aqueous uretahne and suggests an acid value range of 5-100 which overlaps the claimed range (see abstract, [0016], [0019]).  Thus, it would have been obvious to have used the acid value of 
Yoshida does not teach the claimed ratio relationship. However, the amount of oxazoline group compound relative to acrylates and urethanes substantially overlaps the amounts recited in the present specification. At [0024] Yoshida teaches an amount of the oxazoline resin that
overlaps the amounts in [0040] of the present specification, and the molar percent of oxazoline groups in that resin (Yoshida, [0024], teaching that 0.4-9 mmol/g of oxazoline in the oxazoline resin) overlaps the amounts in the specification ([0038]). Also the relative amount of acrylates and urethanes in Yoshida at [0015] overlaps the amounts of acrylates and urethanes in the present specification at page 11. Furthermore, the amount of carboxyl groups (i.e., the KOH number) of the acrylate and urethane resins in modified Yoshida includes the values in the present specification. Also, Yoshida teaches a polyester substrate with an overlapping thickness to that used in the present specification. Based on the above amounts of acrylate and urethane resins and oxazoline resin, and also the amount of reactive groups in each of these ingredients, because these amounts includes the amounts of the present specification they inherently include amounts that will result in a crosslinked resin with the same amount of residual oxazoline groups relative to polyester bonds as in the present specification. Therefore, because the IR peaks recited in claim 1 correspond to the relative amounts of oxazoline and acrylate and/or urethane polyester groups (present specification [0028], [0030], [0031]), and because the thickness of the coating and polyester substrate in Yoshida overlaps the claimed thickness (as explained above), the overlapping thickness and oxazoline/polyester amounts in modified Yoshida also inherently overlap the claimed range of (Pl/P2)/D ratio. 
Regarding claim 2, Yoshida teaches an inorganic film on the coating layer. This inorganic layer is considered ''laminated” because it is formed as a layer over the coating layer.
Also, ''laminated” is considered a product by process limitation and is not given patentable weight. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113.
Regarding claim 6, as explained above, Yoshida teaches a mmole/g amount of oxazoline of 0.4-9 mmol/g, which substantially overlaps the claimed range. 
Regarding claim 7, as explained above, Yoshida teaches urethane resin in the coating.
Claim(s) 3, 13-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshida (JP 11-179836, provided by applicant, see translation) in view of Okawara et al. (U.S. 2009/0214854) in view of Uchida et al. (U.S. 2004/0241484) in view of Harada (JP 2004-351369, see machine translation) in view of Uchida (JP 2005-139436, see machine translation), as applied to claim 1 above, and further in view of Sakai (JP 2006-052298, provided by applicant, see machine translation).
 Regarding claim 3, Yoshida teaches all of the above subject matter (including the inorganic layer, see above). Yoshida also teaches that after the inorganic coating is formed over the coating layer it may be protected with a protecting coating ([0059]). Yoshida does not teach the protective layer of claim 3. Sakai teaches a protective layer formed over metal oxide films ([0001]) that is described in the same way as claim 3 (see abstract and [0007] #3) and that is 
Sakai over the inorganic layer of Yoshida in order to provide a layer with good solvent resistance.
Sakai teaches that the protective layer is applied to form a laminate ([0024]) and the layers of the combination of Yoshida and Sakai are considered ''laminated” because they are formed as overlapping layers. Also, ''laminated” is considered a product by process limitation and is not given patentable weight. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113.
Regarding claim 13, as explained above, Yoshida teaches a mmole/g amount of oxazoline of 0.4-9 mmol/g, which substantially overlaps the claimed range. 
Regarding claim 14, as explained above, Yoshida teaches urethane resin in the coating.

18.    Claim(s) 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
Yoshida (JP 11-179836, provided by applicant, see translation) in view of Okawara et al. (U.S. 2009/0214854) in view of Uchida et al. (U.S. 2004/0241484) in view of Harada (JP 2004-351369, see machine translation) in view of Uchida (JP 2005-139436, see machine translation), as applied to claim 1 above, and further in view of Hideo (JP 2001-026749, provided by Applicant, see machine translation).

Hideo teaches that the protective layer is applied to form a laminate (see abstract) and the layers of the combination of Yoshida and Hideo are considered ''laminated” because they are formed as overlapping layers. Also, ''laminated” is considered a product by process limitation and is not given patentable weight. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113.
Claim(s) 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshida (JP 11-179836, provided by applicant, see translation) in view of Okawara et al. (U.S. 2009/0214854) in view of Uchida et al. (U.S. 2004/0241484) in view of Harada (JP 2004-351369, see machine translation) in view of Uchida (JP 2005-139436, see machine translation), as applied to claim 1 above, and further in view of Matsuda et al. (U.S. 5,725,958)
Regarding claim 11, Yoshida teaches all of the above subject matter. Yoshida teaches that the inorganic layer may be a mixture of metal oxides including oxides of silicon and aluminum but does not disclose a composite oxide ([0059]). Matsuda disclose that in gas barrier films (col. 1, lines 5-15, the film of Yoshida is also a gas barrier film, [0079]), excellent gas barrier properties result from using a composite oxide of aluminum and silicon (col. 4, lines 5-25). Hence it would have been obvious to one having ordinary skill in the art to have used the composite oxide of Matsuda as the inorganic oxide material of Yoshida in order to improve gas barrier properties.
Claim(s) 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshida (JP 11-179836, provided by applicant, see translation) in view of Okawara et al. (U.S. 2009/0214854) in view of Uchida et al. (U.S. 2004/0241484) in view of Harada (JP 2004-351369, see machine translation) in view of Uchida (JP 2005-139436, see machine translation), in view of Sakai (JP 2006-052298, provided by applicant, see machine translation), as applied to claim 13 above, and further in view of Matsuda et al. (U.S. 5,725,958)
Regarding claim 18, modified Yoshida teaches all of the above subject matter. Yoshida teaches that the inorganic layer may be a mixture of metal oxides including oxides of silicon and aluminum but does not disclose a composite oxide ([0059]). Matsuda disclose that in gas barrier films (col. 1, lines 5-15, the film of Yoshida is also a gas barrier film, [0079]), excellent gas barrier properties result from using a composite oxide of aluminum and silicon (col. 4, lines 5-25). Hence it would have been obvious to one having ordinary skill in the art to have used the composite oxide of Matsuda as the inorganic oxide material of Yoshida in order to improve gas barrier properties.


Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant also argues that the new P1/P2/D ratio encompasses example 1-6 such that it is no longer a comparative example.  Applicant also argues that comparative examples 2-5 – 2-7 were comparative based on the protective layer used, and have an inventive P1/P2/D ratio.  This is acknowledged and there appears to be a proper side-by-side comparison in the examples showing the criticality of the claimed P1/P2/D ratio with respect to unexpectedly improved oxygen permeability after retort treatment.  However, there is still a problem with the examples not being commensurate in scope with the claims.  Although the P1/P2/D ratio is critical in achieving the unexpectedly improved oxygen permeability property, that ratio alone does not appear to be sufficient for achieving the property.  That is, it does not appear that any coating having a P1/P2/D ratio as claimed will provide the improved property, and instead it appears that other aspects of the resins used in the coating influence the oxygen permeability property, such that those other aspects must also be considered in a commensurate in scope analysis (see below).
Applicant argues that the narrowed scope of alkyl (meth)acrylate in the claims makes the type of alkyl group commensurate with the examples.  This is not persuasive.  Regarding the alkyl group in the acrylic resin, the examples are all based on “acrylic acid ester copolymer” such that it is unclear what types of esters are used in that copolymer.  On the other hand, the claims allow for alkyl groups ranging from methyl to stearyl and cyclohexyl.  Changing an alkyl group to a stearyl or cyclohexyl group would appear to change the properties (e.g., 
Applicant argues that the acid value of the acrylic resin is also narrower in the claims and therefore is commensurate.  This is acknowledged with respect to the upper limit of the claimed range, but the claims still have no lower limit on the acid value besides being greater than zero (such that the claims would encompass and acrylic resin with a negligible acid value, e.g., 0.0001 mol% carboxylic acid).  Given that the acid groups appear to influence the number of crosslinks formed in the coating layer (by reacting with the oxazoline groups), it would appear that some lower limit would have to be recited in the claims for the acid value to be commensurate with the example that uses 4 mgKOH/g.
Applicant then argues that there is no need to specify the type or amount of alkyl acrylate and ethylene glycol acrylate in the oxazoline resin because only the oxazoline groups affect the P1/P2/D ratio.  This would only be persuasive if the P1/P2/D ratio were the only aspect necessary to achieve the unexpectedly improved oxygen permeability property, but as explained above this does not appear to be the case (i.e., it does not appear that any coating having a P1/P2/D ratio as claimed will achieve the unexpected results).  This is especially true because the exemplified oxazoline resin contains significant amounts of the non-oxazoline repeating units (such that they do not appear to be negligible constituents in the resin).  Also, the discussion of these non-oxazoline repeating units in the specification indicates that they influence the properties of the oxazoline resin independent of the oxazoline repeating units (see [0060]-[0061] 
In other words, the claims allow for a far different type of acrylate ester and ethylene glycol repeating unit to be used in the claimed oxazoline resin compared to those in the inventive examples (such that a very different type of repeating unit would be expected to change the properties of the resin).  Likewise, using the same type of repeating units as in the examples, but at a far different amounts than those used in the examples, would be expected to change the properties of the resin.  For example, forming the resin with 209 parts of methyl methacrylate, 210 parts oxazoline and 1 part ethylene glycol acrylate (still within the claimed scope), instead of the 126:210:84 parts ratio in the examples, would result in the same amount of oxazoline repeating units (in terms of calculating the P1/P2/D ratio) but would significantly change the properties of the oxazoline resin due to the significantly changed amounts of the respective non-oxazoline repeating units (because almost all the hydrophilic ethylene glycol acrylate repeating units would be replaced with the methyl methacrylate repeating units).  This indicates that the claimed scope allows for significantly different types of oxazoline resins (and therefore significantly different properties) even if the oxazoline repeating unit type and amount is kept the same, and therefore the much broader type and amount of non-oxazoline repeating units in the claimed scope makes the claims non-commensurate in scope with the examples (unless 
Applicant argues that the amended oxazoline content in the oxazoline resin of claims 6 and 13 is commensurate with the examples.  This is acknowledged but does not remedy the above problem with respect to the type and amount of the respective non-oxazoline repeating units.  As explained previously, the type of oxazoline repeating unit in claim 1 is also commensurate in scope.
Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787